UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23712 UNR HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 02-0755762 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 121 South Orange Ave., Suite 1500, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 377-6813 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the issuer's common stock, $0.001 par value per share, was 24,464,799 as of May 10, 2012. Table of Contents UNR Holdings, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of March 31, 2012and December 31, 2011 (Unaudited) 2 Consolidated Statements of Operations for theThree Months Ended March 31, 2012 and 2011 (Unaudited) 3 Consolidated Statements of Comprehensive Income for theThree Months Ended March 31, 2012 and 2011 (Unaudited) 4 Consolidated Statement of Equity for the Period Ended March 31, 2012(Unaudited) 5 Statement of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 6 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 -i- Table of Contents PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2011. The results of operations for the three months ended March 31, 2012 and 2011 are not necessarily indicative of the results for the entire fiscal year or for any other period. -1- Table of Contents UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS: RESIDENTIAL AND COMMERCIAL CONSTRUCTION ASSETS: Cash and cash equivalents Marketable securities Inventories Trade and other receivables, net Property, plant and equipment, net Other assets Total Residential and Commercial Construction Assets ROAD BASE MATERIALS ASSETS: Inventories Trade and other receivables, net Total Road Base Material Assets TOTAL ASSETS LIABILITIES AND EQUITY: RESIDENTIAL AND COMMERCIAL CONSTRUCTION LIABILITIES: Short-term debt Accounts payable and accrued expenses Advances from customers Deferred income tax liabilities Total Residential and Commercial Construction Liabilities ROAD BASE MATERIALS LIABILITIES: Accounts payable and accrued expenses Advances from customers - - Total Road Base Materials Liabilities Total Liabilities Commitments and Contingencies - - UNR Holdings, Inc. and Subsidiary Stockholders' Equity: Common stock, $0.001 par value; authorized 500,000,000shares; issued and outstanding 24,464,799 and 24,464,799 sharesat March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total UNR Holdings, Inc. and Subsidiary Stockholders' Equity Noncontrolling interest Total Equity TOTAL LIABILITIES AND EQUITY The accompanying notes are an integral part of these unaudited consolidated financial statements. -2- Table of Contents UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended March 31, Revenues: Sales and other operating revenues Costs and expenses: Cost of sales Selling, general and administrative expenses Income from operations Other income (expense): Foreign currency transaction loss - ) Other income Earnings before income taxes Provision for income taxes Net earnings Less: Net earnings attributable to the noncontrolling interest Net earnings attributable to UNR Holdings, Inc. and Subsidiary Earnings per share - basic and diluted: Earnings per common share attributable to UNR Holdings, Inc. and Subsidiary common shareholders $ Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- Table of Contents UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March 31, Net earnings Other comprehensive income (loss) - net of tax: Currency translation adjustment ) Comprehensive income Comprehensive income attributable to noncontrolling interest Comprehensive income attributable to UNR Holdings, Inc. and Subsidiary The accompanying notes are an integral part of these unaudited consolidated financial statements. -4- Table of Contents UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF EQUITY (Unaudited) TOTAL Compre-hensive Income Common Stock Paid-In Capital Retained Earnings Accumulated Other Compre-hensive Income (Loss) Non-controlling Interests No of shares Amount Balance, January 1, 2011 $ ) $ Net earnings Currency translation adjustment ) ) - ) ) Comprehensive income $ Balance, December 31, 2011 ) Net earnings Currency translation adjustment ) ) - ) ) Comprehensive income $ Balance, March 31, 2012 $ ) $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -5- Table of Contents UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net earnings Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation Loss on sale of property, plant and equipment - Deferred income taxes Change in operating assets and liabilities ) ) Net cash provided by operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Proceeds from sale of equipment - Purchase of marketable securities ) - Proceeds from sale of marketable securities - Net cash used in investing activities ) Cash flows from financing activities: Proceeds from loans - Repayment of loans ) - Net cash used in financing activities - Effect of exchange rate changes on cash Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period Changes in operating assets and liabilities consist of: Decrease (increase) in accounts receivable ) ) (Increase) decrease in inventories ) ) (Increase) in other assets ) ) Increase (decrease) in customer advances ) Increase in accounts payable and other liabilities ) ) The accompanying notes are an integral part of these unaudited consolidated financial statements. -6- Table of Contents UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) For the Three Months Ended March 31, Supplementary Information: Cash paid during the period for Interest $ $ - Income taxes $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -7- Table of Contents UNR HOLDINGS, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The consolidated balance sheet as of March 31, 2012 and the consolidated statements of operations, stockholders' equity and cash flows for the periods presented have been prepared by UNR Holdings, Inc. (the "Company" or "UNR") and are unaudited.In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations, changes in stockholders' equity and cash flows for all periods presented have been made.The information for the consolidated balance sheet as of December 31, 2011 was derived from audited financial statements of the Company. Note 1 :Organization UNR Holdings, Inc. and subsidiaryoperates its business through its majority-owned subsidiary, Open Joint Stock Company 494 UNR, a company organized and existing under the laws of the Russian Federation (“494 UNR” and together with UNR Holdings, Inc., “UNR Holdings” or the “Company”).The Company’s principal business activity is the construction and development of multi-functional, multi-apartment residential complexes and commercial centers in high density and urban areas, principally in the city of Moscow and its suburbs.The Company also produces and supplies its patented road base material, which it markets under the name “Prudon-494” to infrastructure projects in the Russian Federation.Substantially all of the Company’s business operations are located, and all of its revenues are earned, in the Russian Federation. Effective March 24, 2008, the Company entered into an Acquisition Agreement (the “Acquisition Agreement”) with certain stockholders of 494 UNR providing for the acquisition (the “cquisition”) by the Company of an aggregate of 66.83% of the outstanding shares of common and preferred stock of 494 UNR.At the closing of the cquisition on August 5, 2008, the Company issued 20,500,000 shares of its common stock to Alexei Ivanovich Kim (the “Controlling Shareholder”), which as of that date represented approximately 84% of the Company’s issued and outstanding shares of common stock.The financial statements for periods prior to August 5, 2008 reflect the assets and liabilities of 494 UNR at historical carrying amounts. Under the Acquisition Agreement, the former management of the Company agreed to assume all debt of the Company in exchange for the assets of the Company’s former subsidiary, “Conjunto Habitacional Maria Paz”. The sale of this subsidiary’s assets to former management was accomplished by the transfer of the ownership interests in this subsidiary in exchange for the assumption of approximately $1.0 million of debt of the Company as of the August 5, 2008, the closing date of the sale.The net assets sold in this transaction were approximately $400,000, representing the net assets of the Company as shown on its June 30, 2008, unaudited balance sheet included in its Quarterly Report on Form 10-Q, filed with the SEC on August 11, 2008, reduced by approximately $400,000 for the costs of uncompleted contracts due to the economic conditions within the construction industry in Ecuador. Following the sale of the then existing business to former management, the Company retained no assets or liabilities attributable to operations of the Company or its Ecuador subsidiary prior to the sale of the subsidiary’s assets and the assumption by prior management of its liabilities. The cquisition was accounted for as a recapitalization. The 2008 and prior financial statements show a retroactive restatement of the Company’s historical stockholders’ equity to reflect the equivalent number of shares of common stock issued in the cquisition. Effective August 5, 2008, the Company’s officers and directors resigned, a new Board of Directors of the Company was elected and new officers were appointed.The Company also sold its existing business to former management. -8- Table of Contents Note 2: Basis of Presentation The consolidated financial statements of the Company are prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). The subsidiary 494 UNR, which is registered in the Russian Federation, maintains its accounting records in accordance with the Regulations on Accounting and Reporting in the Russian Federation. The accompanying consolidated financial statements have been prepared from these accounting records and adjusted as necessary in order to comply with US GAAP. In preparing the consolidated financial statements in conformity with US GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses and the disclosure of contingent assets and liabilities. Actual results could differ from such estimates. The Company experiences seasonal fluctuations in its operations.The Company tends to construct more but sell fewer apartments in the summer months, while the Company tends to sell more but construct less apartments during the winter months of a given year.Therefore, the effects of seasonality usually are not correlated with sales trends.In addition, the Company engages in its core development design and construction activities between April and October of each calendar year.The period of November through March of each year is a time of substantially reduced residential and construction projects and road construction activity where the Company engages primarily in selected interior activities (typically in the buildings under construction). Effective for the year ended December 31, 2010, the Company adopted the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC). The ASC was established as the sole source of US GAAP and superseded existing accounting and reporting guidance issued by the FASB, Emerging Issues Task Force and other sources. The ASC did not change US GAAP. All references to accounting standards in these consolidated financial statements correspond to ASC references. Reporting and functional currency. The Company has determined that the United States dollar (“$”) is the reporting currency for the purposes of financial reporting under US GAAP. The local currency and the functional currency of the Company’s operating subsidiary is the Russian Ruble (“RUR”). As ofMarch 31, 2012 and December 31, 2011, exchange rates were 29.33 and 32.20 RUR to $1, respectively. Average exchange rates for the three months endedMarch 31, 2012 and 2011 were 30.21 and 29.38 RUR to $1, respectively. Any conversion of RUR amounts to US dollars should not be construed as a representation that such RUR amounts have been, could be, or will in the future be converted into US dollars at the exchange rate shown or at any other exchange rate. Note 3: Summary of Significant Accounting Policies The Company’s significant accounting policies are summarized in Note 1 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. There were no significant changes to these accounting policies during the three months ended March 31, 2012 and the Company does not expect that the adoption of other recent accounting pronouncements will have a material impact on its financial statements. Note 4: Fair Value Measurements The Company utilizes the accounting guidance for fair value measurements and discloses for all financial assets and liabilities that are recognized or disclosed at fair value in the consolidated financial statements on a recurring basis during the reporting period. -9- Table of Contents The fair value is an exit price, representing the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability.ASC 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.These tiers are defined as follows: Level 1 - Observable inputs such as quoted market prices in active markets. Level 2 - Inputs other then quoted prices in active markets that are either directly or indirectly observable. Level 3 - Unobservable inputs about which little or no market data exists, therefore, requiring an entity to develop its own assumptions. As of March 31, 2012, the Company held certain financial assets that are measured at fair value on a recurring basis.These consisted of cash and cash equivalents and investments in non-marketable securities.The fair value of the cash and cash equivalents is determined based on quoted market prices in public markets and is categorized as Level 1.The investment in non-marketable securities is determined by the Company to develop its own assumptions and is categorized as Level 3.The Company does not have any financial assets measured at fair value on a recurring basis as Level 2 and there were no transfers in or out of Level 1, Level 2 or Level 3 during the three months ended March 31, 2012 and 2011. The following table sets forth by level, within the fair value hierarchy, the Company’s financial assets accounted for at fair value on a recurring basis as of March 31, 2012 and December 31, 2011. Assets at Fair Value as of March 31, 2012 and December 31, 2011 Quoted Prices in Active Significant Significant Markets for Other Other Identical Observable Unobservable Assets Inputs Inputs March 31, 2012 Total (Level 1) (Level 2) (Level 3) Cash and cash equivalents $ $ $
